Citation Nr: 0513913	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to an initial compensable evaluation for the 
service connected bilateral pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from June 1975 to June 2001.

This appeal arises from rating decisions of the San Diego, 
California Regional Office (RO).

The Board notes that the veteran requested consideration of a 
claim for a higher compensable evaluation for the service 
connected gouty arthritis of the left great toe in August 
2002; accordingly, this issue is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence demonstrates that the veteran's best 
corrected visual acuity was 20/20 of both eyes on evaluation 
in March 2004; and best corrected visual acuity was 20/25 of 
the right eye and 20/20 of the left eye in November 2004.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service connected bilateral pterygium have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.10, 4.75, 4.84a, Diagnostic Codes 6034, 
6078, 6079 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On VA eye examination in July 2001, a history of a pterygium 
of each eye was noted.  Corrected visual acuity was 20/30 of 
both eyes.  Near vision was 20/20 of both eyes.  Bilateral 
pupils reacted normally from 5.0 to 4.0 with no afferent 
defect.  There was a 2.6 mm pterygium of the right eye and a 
1.6 mm pterygium of the left eye.  The lids, lashes, irises, 
anterior chambers and lenses were normal.  Goldman visual 
fields were within normal limits bilaterally.  

On examination in March 2004, the veteran had corrected near 
vision of 20/20 bilaterally and corrected distant vision of 
20/20 bilaterally.

On VA examination in November 2004, visual acuity was 20/25 
of the right eye and 20/20 of the left eye.  

By rating decision in August 2001, service connection was 
awarded for bilateral pterygium and a noncompensable 
evaluation was assigned, effective from the day following 
separation from service.  The veteran's service-connected 
bilateral pterygium have been evaluated under the provisions 
of Diagnostic Code 6034 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.84a (2004). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for bilateral pterygium, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The veteran's service-connected bilateral pterygium have been 
evaluated as noncompensably disabling under Diagnostic Code 
6034, which provides that the disability is to be rated for 
loss of vision, if any.  38 C.F.R. § 4.84a (2004).  Loss of 
vision is rated pursuant to Diagnostic Codes 6061-6079.  38 
C.F.R. § 4.84a.  A noncompensable evaluation is warranted 
where vision is 20/40 in both eyes.  Diagnostic Code 6079.  A 
10 percent evaluation is warranted where vision is 20/50 in 
one eye and 20/40 in the other eye.  Diagnostic Code 6079.  A 
10 percent evaluation is also warranted where vision is 20/50 
in both eyes.  Diagnostic Code 6078.  A 10 percent evaluation 
is also for consideration where vision is 20/70 in one eye 
and 20/40 in the other.  Diagnostic Code 6079.  Finally, a 10 
percent evaluation is for application where there is vision 
of 20/100 in one eye and 20/40 in the other.  Diagnostic Code 
6079.

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2004).  It has not been contended nor does 
the evidence show that there is a difference of more than 
four diopters of spherical correction between the two eyes or 
that the veteran suffers from keratoconus. 

In this case, the veteran had 20/30 best corrected visual 
acuity in both eyes and 20/20 best corrected near vision 
bilaterally on examination in July 2001.  There was 20/20 
distant and near best corrected visual acuity bilaterally 
when evaluated in March 2004.  Finally, in November 2004, 
best corrected visual acuity was 20/25 of the right eye and 
20/20 of the left eye.  The measurement of best corrected 
distant and near visual acuity for the eyes has varied little 
during the period on appeal.  The evaluation of the veteran's 
bilateral pterygium, therefore, does not equate to a 
compensable disability level when applying the relevant 
rating criteria to the evidence of record (visual impairment 
consisting of best corrected visual acuity bilaterally 
between 20/20 and 20/30 does not result in a compensable 
rating under any of the potentially applicable diagnostic 
codes).

As noted above the Board finds that there is no basis under 
any of the diagnostic codes discussed above for awarding a 
compensable evaluation at any time during the pendency of 
this claim.  Accordingly, the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral pterygium. As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, based on the 
above evidence, the Board concludes that a staged rating is 
not appropriate under Fenderson.

With regard to the rating of the service connected bilateral 
pterygium pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating would be in order if there existed such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record, however, does not reflect frequent 
periods of hospitalization or interference with employment in 
this case.  Thus, the evidence of record does not reflect any 
factor which presents an exceptional case.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not meet.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in January 2004 as well as the 
statement of the case in January 2002 and a supplemental 
statement of the case in January 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and military 
treatment records have been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA eye examination in July 2001 and additional relevant VA 
outpatient treatment records have been obtained.  Upon review 
of the file, the Board is satisfied that the current record 
contains sufficient medical evidence to fully and fairly 
evaluate the veteran's appeal.  As an additional examination 
is unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the rating decision that is 
the basis for this appeal.  The appellant, therefore, has the 
right to content-complying notice and proper subsequent VA 
process.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant was not 
given prior to the first AOJ adjudication of the claim, 
notice was provided by the AOJ in January 2004 prior to the 
transfer and recertification of the appellant's case to the 
Board after the November 2003 Board remand and the context of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the instant 
claim was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant in January 2005.  
The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to an initial compensable evaluation for the 
service connected bilateral pterygium is denied.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


